119 Ga. App. 4 (1969)
165 S.E.2d 878
COLLINS
v.
WRIGHT et al.
43847.
Court of Appeals of Georgia.
Submitted September 3, 1968.
Decided January 7, 1969.
Mitchell, Clarke, Pate & Anderson, Taylor W. Jones, for appellant.
Hutcheson, Kilpatrick, Watson, Crumbley & Brown, John L. Watson, Jr., for appellees.
FELTON, Chief Judge.
The purported contract for the sale and purchase of described real estate  although specifying the amounts of the purchase price, cash payment and conventional loan, the number of monthly instalments of the payments on the loan and which party was to pay the closing expenses  failed to specify the following: the interest rate and the amount of each monthly payment on the loan; on what property it was contemplated by the parties that such loan was to be obtained or what property was to be mortgaged; from whom the loan was to be obtained; to whom the mortgage was to be given; whether such mortgage was to be a first or second mortgage; the closing date of the sale; for which year the purchaser was to assume all taxes; the time during which the offer was to be open for acceptance; and the date of the acceptance of the offer. The above omissions make the contract too vague, indefinite and uncertain to be enforceable. See Hicks v. Stucki, 109 Ga. App. 723 (137 SE2d 399); Williams v. Gottlieb, 90 Ga. App. 438 (83 SE2d 245); Morgan v. Hemphill, 214 Ga. 555 (105 SE2d 580).
There being no issue of fact as to Count 2 of the complaint, seeking to rescind the above contract and recover the earnest *5 money paid thereunder, the court erred in its judgment overruling the plaintiff's motion for a summary judgment.
Judgment reversed. Eberhardt and Whitman, JJ., concur.